DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           KARLA GUARINO,
                              Appellant,

                                   v.

        EDWARD MANDEL, an individual, VIBE MICRO, INC.,
   a Nevada corporation, and 8 SPEED 8, INC., a Nevada corporation,
                               Appellees.

                            No. 4D20-1708


   SNELL AND WILMER, LLP, a foreign limited liability partnership,
                         Appellant,

                                   v.

        EDWARD MANDEL, an individual, VIBE MICRO, INC.,
   a Nevada corporation, and 8 SPEED 8, INC., a Nevada corporation,
                               Appellees.

                            No. 4D20-1716

                         [September 15, 2021]

   Nonfinal appeals from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE18-
4917-12.

  Todd M. Kurland of Law Office of Todd M. Kurland, P.A., Palm Beach
Gardens, for appellant Karla Guarino.

   David R. Atkinson, George S. Lemieux and Lauren V. Purdy of Gunster,
Yoakley & Stewart, P.A., West Palm Beach, for appellant Snell and Wilmer,
LLP.

   Stephanie Hopple of Hopple Law Firm, LLLP, Miami, for appellees.

FORST, J.
   Appellants Karla Guarino and law firm Snell and Wilmer, LLP have filed
separate appeals from non-final orders partially denying their respective
motions to dismiss appellees’ amended complaint for lack of personal
jurisdiction. The motions to dismiss were directed to an amended
complaint filed by appellees Edward Mandel and Vibe Micro, Inc.,
individually and as shareholders of 8 Speed 8, Inc. (“8 Speed 8”). The
amended complaint asserted that appellants and others committed
various torts within this state, thereby subjecting them to jurisdiction
pursuant to Florida’s long-arm statute, section 48.193, Florida Statutes
(2018). We sua sponte consolidate these two appeals for disposition.

    With respect to Guarino’s appeal, we reverse and remand for dismissal
of the amended complaint because neither the amended complaint’s
allegations nor the record’s jurisdictional evidence connects Guarino’s
alleged tortious conduct with Florida to bring her within the ambit of the
long arm statute. As to the law firm’s appeal, we reverse and remand for
an evidentiary hearing concerning certain jurisdictional evidence, and for
a “minimum contacts” analysis should the trial court find jurisdiction
under the long-arm statute.

                                 Background

    Appellees’ eight-count amended complaint was directed to ten
defendants and asserted various business torts, as well as abuse of
process and invasion of privacy claims. Specifically, the amended
complaint alleged the following causes of action: breach of fiduciary duty
in furtherance of civil conspiracy (counts I and II); misappropriation of
trade secrets in furtherance of civil conspiracy (count III);
conversion/usurpation of corporate opportunities in furtherance of civil
conspiracy (count IV); abuse of process in furtherance of civil conspiracy
(count V); aiding and abetting breach of fiduciary duty in furtherance of
civil conspiracy (count VI); aiding and abetting breach of fiduciary duty
(count VII); and invasion of privacy (count VIII). Counts I, II, III, IV, V, and
VIII were brought against all defendants, including the two appellants.
Count VI was brought solely against the law firm, and the remaining count
(count VII) did not include either appellant.

   The amended complaint generally alleged that in November 2012,
appellee Mandel, defendant Igor Shabanets, and a non-party—acting
through their respective corporations—entered into an agreement to run a
kiosk business together, 8 Speed 8. 1 Mandel, Shabanets, and the non-

1 Mandel’s respective corporation was appellee Vibe Micro, Inc. 8 Speed 8 was
allegedly a Nevada corporation.

                                       2
party each had an ownership interest in the company, with appellant Karla
Guarino, a Colorado resident, serving as the company’s CEO.

    The amended complaint further alleged that, in October 2013,
Shabanets, the non-party, and Guarino “conspired and agreed to use
illegal means to force Mandel out of 8 Speed 8.” In furtherance of the
conspiracy, the purported conspirators later created Rain Kiosk, an entity
“identical to 8 Speed 8 . . . but for Mandel’s ownership interest,” to divert
8 Speed 8’s assets and corporate opportunities. Investors interested in 8
Speed 8 were told that Rain Kiosk was the same company and were invited
to instead invest in Rain Kiosk.

    Subsequently, in March 2014, Rain Kiosk entered into an agreement
with Payteller, a competing kiosk company, whereby 8 Speed 8’s “assets
and business opportunities, including those that had [already] been
transferred to Rain Kiosk” would be transferred to Payteller and/or Card
Platforms, LLC—two Florida companies. This was allegedly done in order
to further remove control of 8 Speed 8 from Mandel. Payteller thereafter
hired Guarino, with the latter alleged to have continued to transfer 8 Speed
8’s business opportunities to the two Florida companies.

    Appellant Snell and Wilmer, an Arizona-based law firm with no offices
in Florida, allegedly joined the conspiracy, “propos[ing] an alternate course
of action which would allow Guarino, Shabanets, and [NPI] to cash out on
their interests in 8 Speed 8 . . . and prevent Mandel from receiving
anything.” Upon the law firm’s advice, the conspirators entered into a new
agreement with Payteller, wherein Rain Kiosk was substituted with ISS
Management, Inc. (“ISS”), a separate Nevada limited liability company.
The conspirators purportedly used ISS to continue to capitalize on 8 Speed
8’s business opportunities under a new name. 2 The law firm, in turn,
advised the other conspirators and “drafted a series of documents which
enabled . . . Russian investors who had originally intended and agreed to
invest in 8 Speed 8 . . . to instead invest in ISS, Payteller, and Card
Platforms.” The amended complaint concludes that this activity’s result
was that the conspirators received millions of dollars that would otherwise
have gone, in part, to appellees.

   Beyond the alleged conspiracy to siphon 8 Speed 8’s assets and
diminish Mandel’s influence in the company, appellees further claimed
that the law firm engaged in a pattern of conduct designed to harass
Mandel. As part of this conduct, appellees asserted that the law firm

2 The amended complaint alleged that Mandel had discovered the conspirators’
plan with respect to Rain Kiosk and that he was unaware of ISS’s existence.

                                     3
appeared in several court cases involving Mandel with the intention of
rendering him unable to interfere with the alleged conspiracy.

   Appellants separately moved to dismiss the amended complaint for lack
of personal jurisdiction.

    A. Guarino’s Motion to Dismiss

   Guarino asserted that appellees failed to adequately allege a conspiracy
sufficient to bring her actions within the ambit of Florida’s long-arm
statute, and that, in any event, she lacked the requisite level of minimum
contacts with Florida to establish personal jurisdiction. Guarino filed both
an affidavit and supplemental affidavit in support, wherein she asserted
that: (1) she had never resided in Florida; (2) she had worked for Payteller
only after she had ended her employment as 8 Speed 8’s CEO; (3) while
working for Payteller, she worked from her home in Colorado; and (4) she
had “made 5 trips to Florida for Payteller purposes.” Guarino also
challenged a number of the amended complaint’s factual allegations.

   Appellees filed a response in opposition to Guarino’s motion to dismiss,
asserting that the conspiracy and breach of fiduciary duty occurred in
Florida because Guarino helped to divert 8 Speed 8’s assets and business
opportunities to Payteller and Card Platforms, LLC—two Florida
companies. 3 Moreover, appellees asserted that the injury occurred in
Florida because “the only [8 Speed 8] shareholder that suffered injury from
the misappropriation” was appellee Vibe Micro, Inc., which had its
principal place of business in Florida and which had appellee Mandel, a
Florida resident, as its principal. According to appellees, “[s]ince this was
intentional misconduct that took place in Florida, the conduct was
designed to harm a Florida resident, and the conspirators knew that the
brunt of actions would be felt in Florida, the tort occurred in Florida.” In
support of their response, appellees filed Guarino’s answers to personal
jurisdiction interrogatories, and the affidavits of both Mandel and the non-
party individual that helped create 8 Speed 8. Those filings mainly served
to support the amended complaint’s allegations and contained minimal
relevance to jurisdiction.

    B. The Law Firm’s Motion to Dismiss

    The law firm moved to dismiss all claims brought against it, arguing
inter alia, that appellees failed to allege a viable conspiracy, failed to

3The response in opposition solely addressed the alleged conspiracy and breach
of fiduciary duty (without specifying if it was in reference to counts I or II).

                                       4
demonstrate a basis for either specific or general personal jurisdiction in
Florida, and that the trial court’s exercise of personal jurisdiction over the
law firm would violate due process. In support, the law firm filed the
affidavits of three of its attorneys involved in court proceedings against
appellees, all of which stated that the attorneys were California residents
and denied any wrongdoing or role in the alleged conspiracy.

   Appellees filed a response in opposition. The response asserted that
the law firm had not refuted the jurisdictional allegations of the invasion
of privacy and aiding and abetting breach of fiduciary duty claims (counts
VIII and VI, respectively), and that the torts were committed in Florida and
caused injury there. 4

    To counter the law firm’s jurisdictional evidence, appellees filed the
affidavits of the non-party and Mandel. As to the law firm’s alleged
connection with Florida, the non-party stated that the law firm ultimately
assisted in the diversion of 8 Speed 8’s assets to Payteller and Card
Platforms, two Florida companies. Moreover, the non-party stated that the
law firm hired a private investigator to investigate Mandel’s resources
knowing that Mandel lived in Florida, and that the reports were provided
to Shabanets, who “owned and used” a Florida residence. Mandel’s
affidavit provided no Florida connection for the law firm and merely stated
that he (Mandel) lived in Florida and had suffered damages there because
of the release of financial and personal information.

   C. The Trial Court’s Order on Guarino’s Motion to Dismiss

   The trial court entered an order on Guarino’s motion to dismiss. With
respect to all claims in furtherance of a civil conspiracy, the trial court first
determined that appellees failed to “successfully allege a cause of action
for civil conspiracy amongst the defendants to commit a tort.” The court
therefore “dispensed with any purported claim for civil conspiracy” and
turned to an examination of the underlying causes of action. In doing so,
the court determined that only counts I and III sufficiently stated causes
of action. And, of those two counts, the court determined that it had
personal jurisdiction over Guarino solely for count I, breach of fiduciary
duty.


4 Appellees did not address the other claims, alleging that “[t]he only Counts

which are actually challenged on personal jurisdiction grounds are the invasion
of privacy claim and aiding and abetting breach of fiduciary duty claim.”
Appellees requested that the trial court consider personal jurisdiction as to those
claims only and defer on all other issues.

                                        5
   On the breach of fiduciary duty count, the trial court concluded that,
although Guarino largely refuted several jurisdictional allegations
supporting the cause of action, she failed to refute the amended
complaint’s paragraph 70(i), which alleged that Guarino improperly
transferred large amounts of cash from 8 Speed 8’s Wells Fargo bank
account to Rain Kiosk without consent. The court found that this action,
combined with the amended complaint’s additional allegations, vested it
with jurisdiction. Accordingly, the court denied Guarino’s motion to
dismiss as to count I, and granted the motion as to counts II, III, IV, V,
and VIII. 5    Guarino then filed a motion for rehearing and/or
reconsideration, which the trial court summarily denied.

    D. The Trial Court’s Order on the Law Firm’s Motion to Dismiss

   The trial court entered an order granting and denying in part the law
firm’s motion to dismiss. The court first determined that general personal
jurisdiction was lacking as to all counts against the law firm. The court
next examined whether appellees’ claims stated a cause of action and
whether it had specific personal jurisdiction over the law firm.

   As noted above, on the furtherance of a civil conspiracy claims (counts
I through VI), the trial court determined that appellees failed to
“successfully allege a cause of action for civil conspiracy amongst the
defendants to commit a tort.” The court therefore “dispensed with any
purported claim for civil conspiracy” and instead examined the underlying
causes of action as to all counts.

    The trial court found that only count VIII (invasion of privacy) and count
VI (aiding and abetting breach of fiduciary duty) sufficiently stated a cause
of action, and that it had specific personal jurisdiction over those two
claims based on the failure of the law firm’s affidavits to sufficiently refute
the jurisdictional allegations. Accordingly, the court denied the law firm’s
motion to dismiss as to the invasion of privacy and aiding and abetting
breach of fiduciary duty claims, but granted the motion to dismiss as to
counts I, II, III, IV, and V. 6




5 The court gave appellees twenty days to amend the complaint. Appellees chose
not to do so.
6 The court gave appellees thirty days to file an amended complaint. On the

thirtieth day, the law firm filed its appeal. Appellees did not file a cross-appeal
to challenge the dismissal of counts I through VI. Nor do appellees represent that
they sought to amend the complaint.

                                        6
                                   Analysis

    “The standard of review of a nonfinal order on a motion to dismiss for
lack of personal jurisdiction . . . is de novo as to the court’s legal rulings.”
Int’l Univ. of Health Scis. Ltd., Inc. v. Abeles, 299 So. 3d 405, 408 (Fla. 4th
DCA 2020); see also NHB Advisors, Inc. v. Czyzyk, 95 So. 3d 444, 447 (Fla.
4th DCA 2012).

    Courts employ a two-step analysis to determine whether personal
jurisdiction exists over a nonresident defendant. See Venetian Salami Co.
v. Parthenais, 554 So. 2d 499, 502 (Fla. 1989). The first step focuses on
the plaintiff’s complaint, and whether it “alleges sufficient jurisdictional
facts to bring the action within the ambit” of Florida’s long-arm statute.
Id. (quoting Unger v. Publisher Entry Serv., Inc., 513 So. 2d 674, 675 (Fla.
5th DCA 1987)); Abeles, 299 So. 3d at 407.

   Under the second step, assuming the complaint is sufficient, the trial
court must consider whether the defendant satisfied “minimum contacts”
with Florida such that the exercise of jurisdiction over the defendant
complies with due process requirements and does not offend “traditional
notions of fair play and substantial justice.” Venetian Salami, 554 So. 2d
at 500, 502 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316
(1945)); Astro Aluminum Treating Co. Inc. v. Inter Contal, Inc., 296 So. 3d
462, 464 (Fla. 4th DCA 2020). Both parts of this two-step analysis “must
be satisfied for a court to exercise personal jurisdiction over a non-resident
defendant.” Am. Fin. Trading Corp. v. Bauer, 828 So. 2d 1071, 1074 (Fla.
4th DCA 2002).

    Further, “[s]tanding alone, ‘the filing of a motion to dismiss on grounds
of lack of jurisdiction over the person does nothing more than raise the
legal sufficiency of the pleadings.’” Acquadro v. Bergeron, 851 So. 2d 665,
671–72 (Fla. 2003) (quoting Venetian Salami, 554 So. 2d at 502). To
properly contest jurisdiction, a defendant must file supporting affidavits.
Hampton Island Pres., LLC v. Club & Cmty. Corp., 998 So. 2d 665, 667 (Fla.
4th DCA 2009). “Once affidavits are submitted, the burden shifts to the
plaintiff to establish the basis for jurisdiction through opposing affidavits
or other evidence.” Id. If the plaintiff fails to refute the allegations of the
defendant’s affidavits or other evidence, the court must grant the
defendant’s motion to dismiss, “provided that the defendant’s affidavit
properly contested the basis for long-arm jurisdiction by legally sufficient
facts.” Wash. Cap. Corp. v. Milandco, Ltd., 695 So. 2d 838, 841 (Fla. 4th
DCA 1997).


                                       7
    “In most cases, the affidavits can be harmonized, and the court will be
in a position to make a decision based upon facts which are essentially
undisputed.” Venetian Salami, 554 So. 2d at 502–03. However, if the
affidavits cannot be reconciled, the court must hold a limited evidentiary
hearing to determine jurisdiction. Id. at 503.

   A. Establishing Specific Jurisdiction under Florida’s Long-Arm
      Statute

   A plaintiff can establish either specific or general jurisdiction under
Florida’s long-arm statute, codified in section 48.193, Florida Statutes
(2018). Yarger v. Convergence Aviation Ltd, 310 So. 3d 1276, 1279 (Fla.
5th DCA 2021). “Specific jurisdiction requires a showing that ‘the alleged
activities or actions of the defendant are directly connected to the forum
state.’” Id. (quoting Aegis Def. Servs., LLC v. Gilbert, 222 So. 3d 656, 659
(Fla. 5th DCA 2017)). General jurisdiction, on the other hand, “requires a
showing that ‘the defendant’s connections with the forum state are so
substantial that it is unnecessary to establish a relationship between this
state and the alleged wrongful actions.’” Id. (quoting Aegis, 222 So. 3d at
659).

    The cases before us concern an assertion of specific jurisdiction under
section 48.193(1)(a)2., Florida Statutes (2018). Consequently, appellees
needed to have alleged that their claims of (a) breach of fiduciary duty and
(b) the torts of (1) invasion of privacy and (2) aiding and abetting a breach
of fiduciary duty, were committed in or directed into Florida, and that the
causes of action “ar[ose] from” the tortious activity. See § 48.193(1)(a)2.,
Fla. Stat. (2018); Wendt v. Horowitz, 822 So. 2d 1252, 1260 (Fla. 2002)
(physical presence is not required to “commit a tortious act” and personal
jurisdiction may lie for a tort directed into Florida so long as the cause of
action arises from the tortious conduct). Moreover, appellees needed to
have adequately alleged a valid cause of action. See Horowitz v. Laske,
855 So. 2d 169, 174 (Fla. 5th DCA 2003) (“Where the threshold question
of jurisdiction turns on whether a tort is committed in Florida, the court
necessarily must review the allegations of the complaint to determine if a
cause of action is stated.”).

   However, as it relates to section 48.193(1)(a)’s “arising from” language
referenced in Wendt, such language “necessarily focuses analysis not on
where a plaintiff ultimately felt damages, but where a defendant’s tortious
conduct occurred.” Metnick & Levy, P.A. v. Seuling, 123 So. 3d 639, 645
(Fla. 4th DCA 2013) (emphasis added). “[M]ere injury in Florida resulting
from a tort committed elsewhere is insufficient to support personal
jurisdiction over a nonresident defendant.” Kaminsky v. Hecht, 272 So.

                                     8
3d 786, 788 (Fla. 4th DCA 2019) (quoting Consol. Energy Inc. v. Strumor,
920 So. 2d 829, 832 (Fla. 4th DCA 2006)); see also Korman v. Kent, 821
So. 2d 408, 410–11 (Fla. 4th DCA 2002) (noting that Wendt cannot be
construed to grant jurisdiction for tortious acts in every situation in which
a tort was completed out-of-state but caused injury in Florida). 7 But see
Allerton v. State Dep’t of Ins., 635 So. 2d 36, 40 (Fla. 1st DCA 1994) (Florida
long-arm statute requiring the defendant to have committed a tort within
Florida satisfied where the defendant allegedly participated in a scheme to
conceal a Florida-based insurer’s true financial condition, even though all
of the defendant’s actions were taken outside of Florida; the alleged result
of those actions was an injury sustained within Florida).

    B. Appellant Guarino’s Motion to Dismiss

   “The elements of a claim for breach of fiduciary duty are: the existence
of a fiduciary duty, and the breach of that duty such that it is the
proximate cause of the plaintiff’s damages.” 8 Gracey v. Eaker, 837 So. 2d
348, 353 (Fla. 2002). Here, within count I—and paragraph 70 in
particular—appellees alleged eleven different ways in which Guarino
breached her fiduciary duties.       Specifically, under paragraph 70(i),
appellees alleged that Guarino breached her fiduciary duties by:

      improperly transferring large amounts of cash from 8 Speed
      8’s Wells Fargo account to Rain Kiosk without the consent of
      Vibe Micro in direct violation of Article 16 of the 8 Speed 8
      Shareholder Agreement in furtherance of their scheme to get
      the controlling person of Vibe Micro, or Edward Mandel, out
      of the picture[.]

   The trial court found that “[t]his action alone, in conjunction with the
additional allegations in the Complaint are enough to support a cause of
action for breach of fiduciary duty.” It added that Guarino’s failure to
refute the “Rain Kiosk” allegation within paragraph 70(i) meant that the
burden did not shift back to plaintiffs to demonstrate jurisdiction.




7 Wendt held that “telephonic, electronic, or written communications into Florida
may form the basis for personal jurisdiction under section 48.193(1)(b) [now,
section 48.193(1)(a)2.] if the alleged cause of action arises from the
communications . . . .” 822 So. 2d at 1260.
8 We address count I as a breach of fiduciary duty alone, without consideration

of civil conspiracy’s elements, based upon the trial court’s findings and appellees’
decision not to amend.

                                         9
    We disagree. Although appellees Mandel and Vibe Micro, Inc. brought
count I “individually and derivatively on behalf of 8 Speed 8,” the actual
allegations within that count were that Guarino had breached her “duty of
loyalty, trust and repose . . . owed to 8 Speed 8[.]” (emphasis added).
Indeed, in the wherefore clause, appellees demanded judgment against
Guarino “on behalf and for the benefit of 8 Speed 8[.]” (emphasis added).

   Nothing within the amended complaint connects Guarino’s (a Colorado
resident) alleged breaches of her fiduciary duties as to 8 Speed 8 (a Nevada
corporation) to Florida. Guarino’s alleged breaches were not committed in
or directed into the state. See Wendt, 822 So. 2d at 1260; see also
Stonepeak Partners, LP v. Tall Tower Cap., LLC, 231 So. 3d 548, 554 (Fla.
2d DCA 2017) (alleged breach of fiduciary duty did not arise or relate to
Florida as the plaintiff did not establish a fiduciary duty owed in Florida
or “connexity” between the breach and Florida); Elandia Int’l, Inc. v. Ah
Koy, 690 F. Supp. 2d 1317, 1330 (S.D. Fla. 2010) (applying Florida law
and stating that an individual is subject to Florida’s long-arm statute
under a breach of fiduciary duty cause of action if that company has a
principal place of business or is incorporated in Florida).

   Moreover, for purposes of paragraph 70(i), nothing within the amended
complaint connects Rain Kiosk to Florida. The fact that appellees
ultimately suffered injury in Florida—standing alone—is insufficient to
support a finding of personal jurisdiction. Kaminsky, 272 So. 3d at 788.
Consequently, contrary to the trial court’s conclusion, Guarino’s
jurisdictional affidavit outlining her lack of connection and contacts with
Florida was sufficient to meet her burden.

    To refute Guarino’s affidavit, appellees filed Guarino’s answers to
jurisdictional interrogatories and the affidavit of the non-party who
“confirmed” the “conspiracy” to remove appellee Mandel and to continue
the business of 8 Speed 8 without Mandel. The trial court did not discuss
these filings given its conclusion that Guarino failed to refute the “Rain
Kiosk” allegation. Nonetheless, based upon our review of those filings and
appellees’ response below, we find no factual dispute in the jurisdictional
evidence nor any basis to assert jurisdiction over Guarino arising from any
alleged breach of fiduciary duty under count I. In fact, appellees’ response
in opposition focuses on the alleged injury to appellees Vibe Micro, Inc.
and Mandel, not the injury to 8 Speed 8. And, as already discussed, count
I concerns Guarino’s breach of fiduciary duty as to 8 Speed 8.

   Accordingly, we find that the parties’ jurisdictional evidence can be
harmonized and militates in favor of the outright dismissal of appellees’
amended complaint against Guarino. See Venetian Salami, 554 So. 2d at

                                    10
502–03. Although the trial court did not specifically address minimum
contacts, we need not reach that issue based on our conclusion that
appellees did not establish a basis for personal jurisdiction under section
48.193(1)(a)2., Florida Statutes (2018). See Stonepeak, 231 So. 3d at 558.

   C. Appellant Snell and Wilmer, LLP’s Motion to Dismiss

   Addressing the law firm’s jurisdictional claims, the trial court
concluded that both count VIII (invasion of privacy) and count VI (aiding
and abetting breach of fiduciary duty) met section 48.193’s “connexity”
requirement. As set forth below, we disagree as to both claims, concluding
that a limited evidentiary hearing is required to determine specific
jurisdiction under Florida’s long-arm statute (and to conduct a “minimum
contacts” analysis, if necessary).

      i. Count VIII: Invasion of Privacy

   The amended complaint’s Count VIII alleged an invasion of privacy.
Pertinent to the instant case, an actionable claim for invasion of privacy
implicates “public disclosure of private facts—the dissemination of
truthful private information which a reasonable person would find
objectionable.” Allstate Ins. Co. v. Ginsberg, 863 So. 2d 156, 162 (Fla.
2003) (quoting Agency for Health Care Admin. v. Associated Indus. of Fla.,
Inc., 678 So. 2d 1239, 1252 n.20 (Fla. 1996)). Claims based on this tort
generally must be made to “the public at large or to so many persons that
the matter is substantially certain to become public knowledge.” Bilbrey
v. Myers, 91 So. 3d 887, 892 (Fla. 5th DCA 2012) (quoting Williams v. City
of Minneola, 575 So. 2d 683, 689 (Fla. 5th DCA 1991)); but see State Farm
Fire & Cas. Co. v. Compupay, Inc., 654 So. 2d 944, 949 (Fla. 3d DCA 1995)
(“Claims based on this tort require the allegation and proof of publication
to a third person of personal matter.” (emphasis added)).

   Here, Mandel alleged that the law firm retained an investigator to obtain
his private information and financial records, and that the law firm
developed a plan to search for and acquire judgments against him, both
with the express intention of involving him in additional litigation and
straining his resources. Mandel further alleged that the investigator
drafted detailed reports based on such information, with the law firm
transmitting this information to Shabanets in Florida, who then used it to
“harass and threaten” Mandel. Mandel maintained that Shabanets and
the other co-conspirators were able to use this information “to harass
[Mandel] as part of their plan to destroy him personally and financially[.]”



                                    11
    Mandel did not claim that the investigator or the law firm were based
or located in Florida. Nonetheless, Mandel alleged intentional tortious
conduct that occurred or was directed into Florida. Specifically, Mandel
contended that the law firm requested the reports on his financial
information so that it could “use the information to delay or prevent [him]
from enforcing his rights under the 8 Speed 8 Shareholders’ Agreement[,]”
and alleged that the law firm “planned and hoped” to use this information
to “involve him in additional litigation and drain his resources[.]” Mandel
then claimed that the law firm provided this information to Shabanets at
his Aventura, Florida residence, stating that the law firm “knew or should
have known that the financial reports were being used to harm” his
financial interests. Thereafter, by stating that Shabanets’ many co-
conspirators were able to use this information and that Shabanets and the
law firm planned to use this information in the court system to obtain
judgments against Mandel and his family, appellees alleged a public
disclosure of private facts.

    Assuming Mandel’s allegations were not countered by the affidavits in
support of the law firm’s motion to dismiss, these allegations could be
sufficient to support a finding of personal jurisdiction, as the invasion of
privacy claim arose out of the law firm’s purported conduct in providing
the reports to Shabanets at his Florida residence with the expectation that
Shabanets would disclose this information to others. See Wendt, 822 So.
2d at 1260; Stonepeak, 231 So. 3d at 555 (“Because there was no
allegation or evidence that [the tortfeasor’s] alleged disclosure of
information occurred in Florida or was directed at a person in Florida, the
alleged disclosure of information . . . [did] not support [a] finding that [the
appellant] committed a tortious act in Florida.” (emphasis added)); Deloitte
& Touche v. Gencor Indus., Inc., 929 So. 2d 678, 683 (Fla. 5th DCA 2006)
(finding personal jurisdiction where non-resident accounting firm allegedly
sent false reports to Florida that it knew would be relied upon in Florida
and were relied upon in Florida by plaintiff).

   However, as to the jurisdictional evidence related to appellees’ invasion
of privacy claim, the law firm’s affidavits denied and directly refuted all
connection to Florida (outside of Broward County litigation that was
related to the dismissed abuse of process claim). The affidavits reflected
that the investigative reports, which the law firm had no reason to know
would be used for an improper purpose, were from a California company.
Moreover, within the affidavits, two of the law firm’s attorneys expressed a
belief that Shabanets—to whom the reports had been provided—resided in
California, stating that they had met with him there and never in Florida.



                                      12
    Mandel’s counter-affidavits, in turn, directly refuted those assertions.
While Mandel’s affidavit merely detailed his long-standing Florida
residency and stated that he had suffered harm in Florida, the non-party’s
affidavit stated: (1) the law firm hired the private investigator to “learn
information about Mandel’s finances which could not be obtained by
subpoena in order to put pressure on him”; (2) the law firm sought to find
judgments the conspirators could use to drain Mandel’s resources; and (3)
such reports were provided to a Florida residence which Shabanets “owned
and used.”

   Because of the discrepancy in the location of where the tortious reports
were provided and in Shabanets’ residency (and therefore where the
disclosure would have disseminated from), the jurisdictional affidavits
pertaining to Mandel’s invasion of privacy claim cannot be reconciled,
necessitating an evidentiary hearing concerning specific jurisdiction under
Florida’s long-arm statute. See Venetian Salami, 554 So. 2d at 503. As to
the invasion of privacy claim, we therefore reverse and remand for the trial
court to determine whether the jurisdictional facts support specific
jurisdiction under Florida’s long-arm statute, and, if so, “whether there
are ‘minimum contacts’ which satisfy due process.” See Astillero Regnicoli,
S.A.I.C.A. v. North, 677 So. 2d 26, 27 (Fla. 4th DCA 1996).

      ii. Count VI: Aiding and Abetting a Breach of Fiduciary Duty

   The amended complaint’s Count VI alleges that the law firm aided and
abetted a breach of fiduciary duty. This cause of action requires a plaintiff
to establish: 1) “a fiduciary duty on the part of a primary wrongdoer; 2) a
breach of that fiduciary duty; 3) knowledge of the breach by the alleged
aider and abettor; and 4) the aider and abettor’s substantial assistance or
encouragement of the wrongdoing.” Grape Leaf Cap., Inc. v. Lafontant, 316
So. 3d 760, 761 n.2 (Fla. 3d DCA 2021); see also Turnberry Vill. N. Tower
Condo. Ass’n v. Turnberry Vill. S. Tower Condo. Ass’n, 224 So. 3d 266, 267
n.1 (Fla. 3d DCA 2017).

    To that end, appellees alleged that the Arizona law firm and one of its
attorneys (a California resident) knew that several other defendants—
including Shabanets—owed fiduciary duties to appellees 8 Speed 8 (an
alleged Nevada corporation) and Vibe Micro, Inc. (an alleged Nevada
corporation with its principal place of business in Florida), and that said
defendants breached their respective fiduciary duties. Appellees further
alleged that the law firm substantially assisted and encouraged the
wrongdoing by “advising, directing, and assisting” those defendants in
transferring the assets and business opportunities of 8 Speed 8 to Rain
Kiosk (not an alleged Florida entity) and ISS (an alleged Nevada limited

                                     13
liability company), so that the assets could be sold to Payteller and Card
Platforms (two alleged Florida companies). Additionally, with respect to
the relevant jurisdictional allegations, appellees alleged that Shabanets
“possessed a Florida driver’s license and maintained a [Florida] residence
. . . at the time of the events complained of in this case.”

    As with the invasion of privacy claim, assuming these allegations were
not sufficiently countered by the affidavits in support of the law firm’s
motion to dismiss, these allegations could also be sufficient to support a
finding of personal jurisdiction, as appellees contended that the law firm
directed tortious conduct into Florida through its actions in advising and
aiding Shabanets concerning the breach while Shabanets maintained a
Florida residence. See Wendt, 822 So. 2d at 1260; Stonepeak, 231 So. 3d
at 555; cf. Metnick, 123 So. 3d at 645–46 (concluding that alleged acts
giving rise to claim of tortious interference arose in New York, where lawyer
allegedly convinced a New York resident to breach a contract, although the
contract was breached in Florida and loss of income was to a Florida firm).

    The affidavits of the law firm’s attorneys denied that the law firm’s
actions implicated in appellees’ aiding and abetting breach of fiduciary
duty claim were directed into or occurred in Florida. Moreover, within the
affidavit of the attorney with whom appellees mainly take issue, he
asserted that the law firm did not create or advise anyone to create ISS,
that the transaction documents concerning Payteller were prepared by
another law firm, and that all his work concerning the Payteller
transaction occurred in California. And, as already stated, the law firm’s
attorneys’ affidavits established that they believed Shabanets lived in
California and had met with him there.

    In response, appellees filed affidavits that focused mainly on the abuse
of process and invasion of privacy claims, which were not at issue in count
VI. In fact, although appellees alleged multiple breaches of fiduciary duties
as part of counts I and II, count VI—the aiding and abetting breach of
fiduciary duty claim at issue—purely concerned the law firm’s role in
“advising, directing and assisting” the conspirators to “transfer assets and
business opportunities . . . to Rain Kiosk and ISS[.]” Indeed, in appellees’
response in opposition to the motion to dismiss, appellees addressed count
VI solely in the context of aiding and abetting the conspirators in diverting
assets and business opportunities—not in relation to any other action or
claim. 9

9 While appellees briefly mention the litigation at issue in the abuse of process
claim, appellees did so to reinforce their claim that the law firm “was well aware
that [the conspirators’] dealings with Payteller and CardPlatforms [sic] were

                                       14
   In any event, the non-party’s countervailing affidavit provided that
Shabanets “owned and used” a Florida residence and that the law firm
advised on transactions that diverted 8 Speed 8’s business opportunities,
thereby compensating him, Shabanets, and Guarino. Though the non-
party’s affidavit stated that Shabanets had “owned and used” his Florida
residence when the reports connected to the invasion of privacy claim were
provided to him, the necessary implication was that Shabanets “owned
and used” the same residence while the law firm purportedly aided and
assisted in the breach of Shabanets’ fiduciary duties through tortious
communications directed into Florida.

   We find an evidentiary hearing appropriate as to the aiding and abetting
breach of fiduciary duty claim because of the irreconcilable allegations.
Thus, as to count VI, we reverse and remand for the trial court to
determine whether the jurisdictional facts support specific jurisdiction
under Florida’s long-arm statute, and, if so, “whether there are ‘minimum
contacts’ which satisfy due process.” See Astillero Regnicoli, 677 So. 2d at
26. We note, however, that appellees have failed to establish a basis for
specific jurisdiction concerning the law firm’s role in allegedly aiding and
abetting the other purported conspirators.

                                 Conclusion

   Even assuming Guarino breached a fiduciary duty owed to 8 Speed 8,
nothing alleged in count I of the operative complaint or submitted in
response to Guarino’s affidavit connects her alleged actions to Florida.
Consequently, we reverse the trial court’s order denying Guarino’s motion
to dismiss and remand for the entry of an order dismissing the amended
complaint against her for lack of personal jurisdiction.

   Because of the irreconcilable allegations as to whether tortious conduct
was directed into Florida—we reverse the trial court’s order denying the
law firm’s motion to dismiss and remand for a limited evidentiary hearing
on counts VIII and VI to determine whether the trial court had long-arm
jurisdiction under section 48.193(1)(a), Florida Statutes (2018). Should
the trial court determine that it has specific personal jurisdiction as to
either count, the trial court must then conduct a proper “minimum
contacts” determination. See Astillero Regnicoli, 677 So. 2d at 26.

   Reversed and remanded for further proceedings as set forth herein.

designed to cash out the 8 Speed 8, Inc. asserts [sic] and business opportunities
and deprive Vibe Micro, Inc. and Mandel of their interest therein.”

                                       15
KUNTZ and ARTAU, JJ., concur.

                          *      *        *

  Not final until disposition of timely filed motion for rehearing.




                                 16